Citation Nr: 9900489	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for nerve problems of the 
left arm and shoulder claimed as secondary to a service 
connected disability of the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1961 to 
January 1963, and had four years of service prior to that 
time.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO denied the claim of entitlement 
to service connection for nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand.  The procedural history 
pertaining to this claim will be further detailed below in 
this decision.

In the July 1996 rating action the RO also addressed and 
denied the issue of entitlement to an increased evaluation 
for a disability of the left hand.  Following notification of 
the denial of that claim, of which the appellant was advised 
in correspondence from the RO dated in August 1996, he did 
not appeal that decision.  See 38 C.F.R. § 20.200 (1998).  
However, in hearing testimony presented before the 
undersigned Member of the Board in October 1998, this issue 
was raised again, and the appellant provided testimony 
pertaining to this issue.  This issue is not appropriate for 
appellate review by the Board at this time inasmuch as it was 
not appealed.  The issue of entitlement to an increased 
disability rating for the service-connected disability of the 
appellants left hand is referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

As discussed below, the appellant has no contentions 
concerning the issue presently on appeal, entitlement to 
service connection for nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand.  He has indicated that he wishes 
to withdraw that issue from appellate status.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the claim of entitlement to 
service connection for nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand is dismissed.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for nerve 
problems of the left arm and shoulder claimed as secondary to 
a service connected disability of the left hand was denied in 
a July 1996 rating action.  That decision was appealed.

2.  During a Board hearing held in October 1998 and prior to 
the promulgation of a Board decision in the appeal, the 
appellant and his representative notified the Board Member 
conducting the hearing of the withdrawal of the appeal of the 
issue entitlement to service connection for nerve problems of 
the left arm and shoulder claimed as secondary to a service 
connected disability of the left hand, on the record.


CONCLUSION OF LAW

The appellant having withdrawn the issue of entitlement to 
service connection for nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand, the Board lacks jurisdiction to 
further consider this claim on appeal and therefore it is 
dismissed.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

In March 1996, the appellant raised the issues of entitlement 
to service connection for nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand and entitlement to an increased 
evaluation for a service connected disability of the left 
hand.  By rating action of July 1996, the RO denied both 
claims.

In October 1996, the appellant filed a notice of disagreement 
as to the issue of entitlement to service connection for 
nerve problems of the left arm and shoulder claimed as 
secondary to a service connected disability of the left hand, 
but not as to the issue of entitlement to an increased 
evaluation for a left hand disability.  A Statement of the 
Case was issued in November 1996.  In December 1996, the 
appellant filed a substantive appeal as to the issue of 
entitlement to service connection for nerve problems of the 
left arm and shoulder claimed as secondary to a service 
connected disability of the left hand.  

Subsequently, following the review of additional evidence, 
the RO denied the claim in a September 1997 rating action.  A 
Supplemental Statement of the Case was issued in September 
1997.  In correspondence from the appellant received in late 
September 1997, he indicated that following receipt of the 
September 1997 Supplemental Statement of the Case advising 
him of the denial of his claim, he wished to continue his 
appeal and to be scheduled for a Board hearing.  

In correspondence from the appellants representative dated 
in July 1998, it was indicated that the appellant wished to 
waive his right to an in-person hearing and wanted to be 
scheduled for a video hearing. 

A video hearing before a Member of the Board was conducted in 
October 1998 and a transcript of that hearing is of record.  
Based on a pre-hearing conference, the undersigned Board 
Member indicated that it was his understanding that the issue 
for which the hearing testimony was being provided was as to 
the issue of entitlement to an increased evaluation for a 
left hand disability, not entitlement to service connection 
for nerve damage of the arm and shoulder secondary to a left 
hand disability, which was the issue certified on appeal.  
The hearing transcript shows that the appellants 
representative suggested that the issue of entitlement to 
service connection nerve problems of the left arm and 
shoulder claimed as secondary to a service connected 
disability of the left hand be withdrawn, and the 
representative indicated he had discussed this with the 
appellant before the hearing.  On the record the Board member 
asked the appellant if it was acceptable to him to withdraw 
the service connection issue and proceed with the issue of 
entitlement to an increased evaluation for a left hand 
disability.  The appellant stated on the record, Yes sir, 
thats fine.  [hearing transcript, pages 8-9] 

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c). 

No further communication has been received by the Board from 
the appellant and/or his representative since the October 
1998 hearing.

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the issue of entitlement to service connection for nerve 
problems of the left arm and shoulder claimed as secondary to 
a service connected disability of the left hand has been 
effectively withdrawn.  The Board finds that the October 1998 
hearing transcript constitutes written notice of the 
withdrawal of the issue of entitlement to service connection 
for nerve problems of the left arm and shoulder, as 
specifically expressed in testimony provided by the 
appellant.  The Board notes that the applicable regulations 
do not require the appellants signature in order to 
effectuate the withdrawal of an issue, but specified only 
that the withdrawal must be in writing, evidenced here by the 
hearing transcript, and be made prior to a Board decision as 
to the issue.  See Tomlin v. Brown, 5 Vet. App. 355, 357 
(1993), in which the Court of Veterans Appeals found that 
transcribed oral remarks satisfied the statutory and 
regulatory requirement that a Notice of Disagreement must be 
in writing.

Further, in light of the withdrawal of this appeal, there 
remain no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. 
§ 20.202.  In essence, a case or controversy involving a 
pending adverse determination that the appellant has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to this issue 
and therefore, the claim must be dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The appeal is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
